DETAILED ACTION
	This Office action details a non-final action on the merits for the above referenced application No.  Claims 1, 3, 6-9, 11, and 16 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 30 Mar. 2022 has been entered.
 
Status of Claims
	Claims 1, 6-7, 11, and 16 are amended.  Claims 2, 4-5, 10, and 12-15 are canceled.

Response to Amendment
	The amendments filed on 30 Mar. 2022 have been entered.

Response to Arguments
	In view of Applicants amendments, the rejection of claims 1, 3, 6-9, 11, and 16 under 35 USC 103 as being unpatentable over Opitz et al. (WO 2000/037942 A-English translation; published 2000), in view of Schmidt et al. (US 2012/0122079 A1; published 17 May 2012) and Bilia et al. (Evidenced Based Comp Alternative Med.; published 29 May 2014) is withdrawn.
	In view of Applicants amendments, the rejection of claims 1, 3, 6-9, 11, and 16 under 35 USC 103 as being unpatentable over Opitz et al. (WO 2000/037942 A-English translation; published 2000), in view of Schmidt et al. (US 2012/0122079 A1; published 17 May 2012) and Bilia et al. (Evidenced Based Comp Alternative Med.; published 29 May 2014), in further view of Liav et al. (US 5,719,020; issued 17 Feb. 1998) is withdrawn.

Applicants Arguments
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 6-9, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meinel et al. (WO 2013/132058 A1; published 12 Sep. 2013; see IDS filed 18 Mar. 2019), in view of Schmidt et al. (US 2012/0122079 A1; published 17 May 2012) and Leung et al. (WO 96/15770 A1; published 1996; see attached 892).

	Meinel et al. teach diagnostic chewing gum for pathogens (see title).  Meinel et al. teach a diagnostic chewing gum for identifying the presence of pathogens detectable via the mouth comprising a base material and an element like a releasable flavor molecule attached to the base material for generation of a change in the chewing gum directly detectable by the user, wherein the pathogen is selected as a virus and wherein the element generates the change upon direct or indirect contact with a marker which is released by the pathogen.  Meinel et al. teach gustaception.  In the response to pathogen presence, (i) change in the form of a strong bitter taste and (ii) this bitter taste can be reported by the patient.  (iii) Based on this report, a diagnose can be made and (iv) can lead early on therapy if appropriate (see pg. 2, and 7).  Meinel et al. teach that it provides the necessary power to the medical practitioner for early detection and continuous surveillance of presence of pathogens (see pg. 8).  Meinel et al. teach influenza and influenzal infection (see pgs. 4 and 17).  The anticipated flavors are not from a single chemical class (see pg. 27).  Meinel et al. teach a method comprising the administration of the chewing gum (see pg. 27).
	Meinel et al. do not disclose that the diagnostic sensor is in the form of a compound of general formula [A] optionally wherein the compound is of formula [5a] or [5b].  Meinel et al. do not disclose a method comprising the detection of viruses by administering a diagnostic chewing gum according to claim 1.
Schmidt et al. teach infection detection methods and system and related compounds and compositions (see title).  Schmidt et al. teach a method for detecting the presence in a subject of a pathogen with neuraminidase activity comprising (i) administering a compound of the formula therein to a subject or sample of the subject and (ii) detecting the presence or absence of an odor by smell, wherein the presence of odorant results from release of the odorant moiety and indicates the presence of a pathogen (see [0037]-[0043], [0069], [0197]).  Schmidt et al. teach that this approach provides an instrument free, high throughput, fieldable and inexpensive assay directly on one of the most ubiquitous senses – the nose (see [0123]-[0124]).  The B odorant is derived from an odorant molecule that includes at least one oxygen containing functional group that is reactive with the anomeric carbon A (see [0139]).  Schmidt et al. teach the synthesis of NeuNAc: odorant alcohol compounds wherein the odorant alcohols in essential oils (see Figs. 1-2).  For example, the compound of formula 
    PNG
    media_image1.png
    150
    308
    media_image1.png
    Greyscale
 wherein R3= 
    PNG
    media_image2.png
    142
    209
    media_image2.png
    Greyscale
 (vanilla flavoring agent) reads in part on a compound of instant formula [A] 
    PNG
    media_image3.png
    111
    165
    media_image3.png
    Greyscale
 wherein X is derived from a thymol flavoring agent having the formula HOX in which OH is a hydroxyl and X is a aromatic residue wherein upon contact with a viral neuraminidase contained in saliva in an oral cavity, said -OX is cleaved from said 2-ketoside such that said free form HOX is released in the oral cavity and causes a patient perceivable gustatory and olfactory sensation.
Schmidt et al. teach that the recognition molecules for influenza A, B, C and avian influenza are N-acetylneuraminic acid residues (see [0187]-[0188]).  Schmidt et al. teach that the sensory perception of odorants is primarily derived from the interaction of multiple receptors along the nose with small organic molecules, although the sense of taste may also be involved (see [0189]).  Schmidt et al. teach composition comprising a pharmaceutically acceptable carrier (see [0177]-[0178], [0184]).
	Leung et al. teach antimicrobial oral compositions (see title).  Leung et al. teach that the composition comprises at least one bitter essential oil (see abstract).  Leung et al. teach that thymol is unpleasant, bitter tasting (see pgs. 1, 3).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the composition of Meinel et al. (diagnostic chewing gum comprising a diagnostic sensor formulated in the chewing gum for the detection of influenza in the oral cavity of a human patient by the means of a sensation of taste by the tongue of the patient) by incorporating NeuNAc: thymol as the diagnostic sensor as taught by Schmidt et al. and Leung et al. because it would have been expected to advantageously enable a chewing gum capable of enabling detection of influenza through taste using a bitter flavor oil with known use in oral compositions.  It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Meinel et al. by administering the diagnostic chewing gum made obvious by Meinel et al., Schmidt et al., and Leung et al. to a subject  and assaying the presence of a bitter taste by the tongue of the patient that is generated by the diagnostic sensor when in contact with the influenza virus by cleavage and release of thymol as taught by Meinel et al. because it would have been expected to advantageously early diagnosis and therapy advantageously where the diagnostic monitoring can be performed at any time.



Claims 1, 3, 6-9, 11, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meinel et al. (WO 2013/132058 A1; published 12 Sep. 2013; see IDS filed 18 Mar. 2019), in view of Schmidt et al. (US 2012/0122079 A1; published 17 May 2012) and Leung et al. (WO 96/15770 A1; published 1996; see attached 892), in further view of Liav et al. (US 5,719,020; issued 17 Feb. 1998).

	Meinel et al. teach as discussed above.
	Meinel et al. do not further disclose the instant method of synthesis comprising coupling the flavor agent have the general for HOX with a compound of instant formula [3] or [10].
	Schmidt et al. teach as discussed above.
	Leung et al. teach as discussed above.
	Liav et al. teach the synthesis method represented by 
    PNG
    media_image4.png
    426
    474
    media_image4.png
    Greyscale
 (see scheme 2; col. 15).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date to further modify Meinel et al. by further coupling the thymol to a compound of instant formula [10] and then deprotecting that compound as taught by Schmidt et al. and Liav et al. because it would have been expected to advantageously enable the synthesis of the NeuNAc: thymol using established synthesis methods and reagents.

Applicants Arguments
	Applicants assert that absent improper hindsight, a person of ordinary skill in the art would have no reason to combine the disparate features in the described references to arrive at a diagnostic chewing gum.  Opitz does not disclose or suggest an integrated chewing gum diagnostic sensor for the detection of the virus directly in the oral cavity of a human patient.  The step detecting viruses present occurs extracorporeally.  There is no indication in Opitz that the virus can be detected directly in the oral cavity of a human patient by cleaving a thymol and carvacrol flavoring agent from the compound of formula A.  When Opitz refers to incubating the polymer conjugate containing influenza A/B virus with a chromogenic substrate of the neuroaminidase present on the surface of the virus, it is clear that this incubation step is (a) separate and apart from the intraoral collection step, (b) is conducted extracorporeally, particularly since there is no indication that the chromogenic substrate should be suitable for use in chewing gum.  Schmitt refers to a diagnostic sensor in which the virus is detected by a released smell.  A person of ordinary skill would not look to or consider a combining the teachings of a smell test nasal swab with virus collecting chewing gum described by Opitz.  Bilia demands the use of encapsulated thymol in order to avoid enzymatic cleavage.  The teaching of Bilia conflict with the claims.  The cited prior art fails to teach all the claim limitations and absent the benefit of impermissible hindsight, a person of ordinary skill would have no motivation to combine the teachings suggested, nor would such a combination be expected to successful functionality.

Applicant's arguments filed 30 Mar. 2022 have been fully considered but they are not persuasive.  Applicants arguments regarding Opitz and Bilia are moot because Opitz and Bilia are not being applied in any of the above rejections.  The combination of Meinel, Schmidt and Leung teach and make obvious all the limitations of independent claims 1, 6, and 16.  Meinel teaches diagnostic chewing gums comprising a diagnostic sensor formulating in the chewing gum for the detection of viruses such as influenza directly in the oral cavity of a human patient by means of a sensation of taste by the tongue of the patient.  The teachings of Meinel differ from the limitations of instant claims 1 and 16 by not teaching the diagnostic sensor of the general formula [A].  However, Schmidt teaches and suggests diagnostic sensors of instant formula [A] for the detection of influenza.  Neuraminidase is a glycoside hydrolase enzyme that cleaves the glycosidic linkages in neuraminic acids.  The most commonly studied neuraminidase is influenza virus neuraminidase.  At Fig. 2 and [0131], Schmidt teaches that a wide range of essential oils are capable of being coupled to NeuNAc for the detection of influenza.  However, Meinel teaches that bitter flavor oils are preferred for the diagnostic chewing gums because the bitter taste provides for the maximum sensitivity.  Consequently, a person of ordinary skill in the art have looked to bitter essential flavor oils without the benefit of hindsight for coupling to NeuNAc in order to gain the advantage of detecting influenza with maximal sensitivity by taste.  Leung teaches that thymol is a bitter tasting essential oil capable of being used in oral care compositions. Therefore a person of ordinary skill in the art would have been motivated to modify the diagnostic chewing gum of Meinel by incorporating NeuNAc:thymol as the diagnostic sensor capable of detecting influenza due to the cleavage of NeuNAc:thymol and the release of thymol in the oral cavity such that thymol causes a bitter taste by the patient’s tongue because it would have been expected to advantageously enable a chewing gum capable of enabling detection of influenza through taste using a bitter flavor oil used with known use in oral care compositions.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3, 6-9, 11, and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 9,526,803 B2, in view of Schmidt et al. (US 2012/0122079 A1; published 17 May 2012) and Leung et al. (WO 96/15770 A1; published 1996; see attached 892), in further view of Liav et al. (US 5,719,020; issued 17 Feb. 1998). 

	Claims 1-27 of U.S. Patent No. 9,526,803 B2 claim a diagnostic chewing gum for identifying the nasal etc tissue or body liquids of a subject that are detectable via the mouth of said subject, said chewing gum comprises: a base material or particles embedded and/or attached to the base material; an element for generation of change in the chewing gum that is directly detectable in the subject; wherein the pathogen may be a virus; wherein the element generates the directly detectable change upon direct or indirect contact with the marker that is released by the virus and wherein the element is a flavor molecule and wherein the flavor molecule triggers the gustatory system of the subject by stimulating a sweet and/or bitter taste.
	Claims 1-27 of U.S. Patent No. 9,526,803 B2 do not claim that the diagnostic sensor is in the form of a compound of general formula [A] optionally wherein the compound is of formula [5a] or [5b].  Claims 1-27 of U.S. Patent No. 9,526,803 B2 do not claim a method comprising the detection of viruses by administering a diagnostic chewing gum according to claim 1.
	Schmidt et al. teach as discussed above.
	Leung et al. teach as discussed above.
	Liav et al. teach as discussed above.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the composition of claims 1-27 of U.S. Patent No. 9,526,803 B2 by incorporating NeuNAc: thymol as the diagnostic sensor as taught by Meinel et al. and Leung et al. because it would have been expected to advantageously enable a chewing gum capable of enabling detection of influenza through taste using a bitter flavor oil with known use in oral compositions.  It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify claims 1-27 of U.S. Patent No. 9,526,803 B2 by administering the diagnostic chewing gum made obvious by Meinel et al., Schmidt et al., and Leung et al. to a subject and assaying the presence of a bitter taste by the tongue of the patient that is generated by the diagnostic sensor when in contact with the influenza virus by cleavage and release of thymol as taught by Meinel et al. because it would have been expected to advantageously enable early diagnosis and therapy where the diagnostic monitoring can be performed at any time.  It would have been obvious to a person of ordinary skill in the art before the effective filing date to further modify claims 1-27 of U.S. Patent No. 9,526,803 B2 by further coupling the thymol to a compound of instant formula [10] and then deprotecting that compound as taught by Schmidt et al. and Liav et al. because it would have been expected to advantageously enable the synthesis of the NeuNAc: thymol using known synthesis methods and reagents.

Technical Background Material
	Setzer (AJEONP; published 2016; see attached 892) teaches essential oils as complementary and alternative medicines for the treatment of influenza.  Setzer teaches that thymol has been identified as an anti-influenza agent.  Both thymol and carvacrol has shown antitussive activity while thymol has shown antiviral activity against parainfluenza type 3 virus (see pg. 18; refs. 77-79, and 57).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN R DONOHUE whose telephone number is (571)270-7441.  The examiner can normally be reached on Monday - Friday, 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571)272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael G. Hartley/Supervisory Patent Examiner, Art Unit 1618                                                                                                                                                                                                        
/SEAN R. DONOHUE/
Examiner, Art Unit 1618